Dear Mr. Bradford:
This is in response to your request for an opinion of this office asking whether the Office of Administration can implement a self-insurance program under authorization of Sections 105.800
through 105.830, RSMo 1969, and in order to implement such a program is there any further authorization required from any agency, entity, or person.
It is our belief that this question was answered previously in Opinion Letter No. 75 dated November 23, 1976, to J. Neil Nielsen, former Commissioner of Administration. I am attaching a copy of that opinion letter plus Opinion No. 72, 1971, and Opinion Letter No. 94, 1974, relating to workmen's compensation and self-insurance within various divisions and agencies of this state.
To the extent that the head of an executive department and constitutional agency exercises the option to self-insure in the best interest of the state, then it appears that that agency can engage in the self-insurance program. However, the option is to be exercised by the head of the executive department or constitutional agency as the case may be. The explanation as to each agency and its opportunity to exercise options to become self-insured or to carry workmen's compensation insurance is covered in the opinions which are submitted herewith.
We also note that according to Opinion Letter No. 75 the Omnibus Reorganization Act of 1974 did not change the statutory requirements concerning insurance or self-insurance of state agencies under Sections 105.800 through 105.830.
According to your opinion request, your office has determined that a program of self-insurance for workmen's compensation benefits is in order for governmental agencies and entities to create a savings of taxpayers' dollars. We believe it would be proper for your office to discuss this with the state agencies which are permitted to self-insure and evaluate the possibilities of your proposal.
Yours very truly,
                                  JOHN ASHCROFT Attorney General
Enclosures: Op. Ltr. No. 75 Nielsen, 11-23-76
            Op. No. 72 Eads, 2-23-71
            Op. Ltr. No. 94 Shaffer, 3-29-74